DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
	Applicants’ preliminary amendment filed June 14, 2019 cancelling claims 1-100 and adding new claims 101-120 is acknowledged.  Accordingly, claims 101-120 are pending.

Restriction/Election Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 101-115, drawn to methods of binding, cleaving, marking or modifying a double stranded target polynucleotide in a human cell using a targeting RNA that is capable of binding to the target with a PAM sequence of 5’-NNNNCNN and a Cas protein with at least 77% identity to SEQ ID NO 1.
Group 2, claims 116-117, drawn to transformed human cells comprising a double stranded target polynucleotide, a targeting RNA that is capable of binding to the target with a PAM sequence of 5’-NNNNCNN and a Cas protein with at least 77% identity to SEQ ID NO 1.
Group 3, claims 118-120, drawn to a ribonucleotide complex comprising a target polynucleotide, a targeting RNA that is capable of binding to a target with a PAM sequence of 5’-NNNNCNN, and a Cas protein with at least 77% identity to SEQ ID NO 1.

Groups 1-3 are related as processes of using a product (groups 1 and 3) and process of making a product (groups 1 and 2).  The groups lack unity because even though they share the technical feature of a double stranded target, a targeting RNA that is capable of binding to the target with a PAM sequence of 5’-NNNNCNN, and a Cas protein with at least 77% identity to SEQ ID NO 1, the technical feature is not a special technical feature because it does not make a contribution over the prior art in view of Van Der Oost (US 20180171314 A1, priority to June 12, 2015) and Cigan (WO2016186946 A1, published November 24, 2016).  
Van Der Oost teaches Geobacillus thermodenitrificans T12 Cas9 protein that has 100% identity to SEQ ID NO 1 ([0141]).  Van Der Oost also teaches sequence specific targeting and modification of genomic DNA (i.e. a double stranded target polynucleotide) by one or more Cas proteins of the invention (i.e. GtCas9) in complex with one or more guide RNAS (i.e. targeting RNA molecule) that complementarily binds to a targeted sequence of the genomic DNA ([0060]).  Van Der Oost also teaches that GtCas9 is a Type IIC Cas ([0070]) and that Type II PAM sequences are typically at the 3’ end of the spacer.  Van Der Oost also teaches 3’ PAM sequence could be 5’-NNNCATN, which is a Type IIC recognition sequence.  
To the extent that Van Der Oost does not teach a GtCas9-targeting RNA complex that can recognize a target nucleic acid with a PAM sequence of 5’-NNNNCNN, Cigan teaches a method of rapidly characterizing Cas endonuclease systems and their PAM sequences (Abstract; Figs 1-3).  A similar method is also taught by Van Der Oost ([0152]-[0155]).  It would have been obvious to use the methods of Cigan and Van Der Oost to determine the PAM sequence preferred by GtCas9 because it amounts to using known methods to determine features of a known Cas9 system.  It also would have been obvious to try targeting a double stranded target with a PAM sequence of 5’-

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The groups of species listed below do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
Species Group A:  Claim 101 refers to specific outcomes or results of the method: binding, cleaving, marking or modifying a double stranded target.  The claims are not so limited to a specific result concerning the double stranded target and therefore refer to a genus of possible of results.  Possible results species are recited in claim 101, 112, 113 and 115, and indicated in the specifications on page 30 (i.e. transcriptional control). These results have different effects on cells (i.e. increased or decreased gene expression, gene knock out or knock in, gene inactivation, changes in chromatin structure, etc) and require different accessory or fusion proteins.  For instance, a fluorescent protein or other detector molecule is needed to mark a target sequence, whereas a transcriptional regulator is used to alter 
Species Group B: Claims 110 and 119 refer to a functional moiety.  The claims are not so limited to a specific functional moieties and therefore refer to a genus of possible functional moieties.  Possible functional moiety species are recited in claims 112, 113 and 119 and indicated in the specifications in pages 36, line 27 through page 37, line 25.  Although the functional moieties are generally proteins, the proteins have different sequences (i.e. structures), have different functions (i.e. fluorescence vs enzymes), different binding partners, different cellular effects (increased or decreased gene expression, gene knock out or knock in, gene inactivation, changes in chromatin structure) and different substrates.  Therefore there is no structure, mechanism or other feature that is common to all members of the genus, so there is an a priori lack of unity. 

Applicant’s Response
The species restrictions are as follows: 
Regarding Species Group A, Applicant must elect one result of the methods from the list in claim 1 (i.e. binding, cleaving, marking or modifying).  If Applicant chooses modifying, Applicant must further elect the type of modification to the double stranded target (i.e deletion of a sequence, insertion of a sequence, etc).  
Regarding Species Group B, Applicant must elect one functional moiety from those listed in claims 110, 112, 113, 119 or from the list in the specification on page 37.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  101 and 118.

Means For Traversal
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A 

Product-Process Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01


As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636